     Case 1:14-cv-00482-RJA-MJR Document 123 Filed 05/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HOUSTON DOUGLAS,

                                  Plaintiff,

                                                              DECISION AND ORDER
              v.                                                 14-CV-482-A

SERGEANT PATCHEN, et al.,
                                  Defendants.



       This pro se civil rights case was referred to Magistrate Judge Michael J. Roemer

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On or about

October 3, 2019, plaintiff Douglas was deported from the United States to Jamaica,

West Indies. Dkt. 115, ¶¶ 13-16. On April 17, 2020, Magistrate Judge Roemer filed a

Report and Recommendation (Dkt. No. 122), recommending that the case be dismissed

with prejudice pursuant to Fed. R. Civ. P. 41(b) because plaintiff did not comply with an

Order to Show Cause (Dkt. No. 117) addressing plaintiff’s inability to prosecute the case

after his deportation.

       No objection to the Report and Recommendation has been filed. Upon review of

the Report and Recommendation and the underlying record, it is hereby

       ORDERED, pursuant to 28 U.S.C. § 636(b)(1), for the reasons set forth in the

Report and Recommendation (Dkt. No. 122), and because plaintiff Douglas did not

show any progress toward being able to prosecute the case, see Dkt, Nos. 118-120,

and did not seek additional time from the Court to do so, the case is dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(b). The Court carefully considered whether a
     Case 1:14-cv-00482-RJA-MJR Document 123 Filed 05/18/20 Page 2 of 2




lesser sanction would adequately address plaintiff’s conduct. The record of the

proceedings before the Magistrate Judge show appropriate solicitude was extended to

plaintiff, including specifically that reasonable efforts were made by the Magistrate

Judge to permit the defendant to attempt to arrange to prosecute the case. But plaintiff

neither addressed his inability to prosecute the case after his deportation in response to

the Order to Show Cause nor sought additional time to do so. Further, plaintiff neither

filed any objection to the Report and Recommendation that specifically recommends

that dismissal of the case be with prejudice nor sought additional time to do so. In light

of these circumstances, the Court dismisses the action with prejudice. It is finally

       ORDERED, that the Clerk shall enter Judgment in favor of defendants Sergeant

Patchen, Officer O'Hara, Officer Hatch, Officer Gates, and Officer Fiddett, and shall

close the case.

       IT IS SO ORDERED.


                                          s/Richard J. Arcara
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: May 18, 2020
